DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 04/08/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
Examiner notes that the IDS form dated 05/22/2020 appears to contain a typographical error associated with the listed JP reference (JP H0822410 instead of JP H08224110). The correct JP reference has been submitted with the IDS form dated 10/28/2020. As such, the reference is crossed out on the attached 05/22/2020 IDS.

Specification
The disclosure is objected to because of the following informalities: paragraph [0059] refers to a substantially solid perforated last 1002 in FIG. 10, which the examiner believes should be FIG. 13.  
Appropriate correction is required.

Claim Objections
Claims 1-4, 6, 8, and 10 are objected to because of the following informalities:  
Claim 1, line 1, recites “comprising;” (semi-colon), which should read “comprising:” (colon).  
Claim 2 recites “an inlet port” in line 3, and then “the inlet” in line 3. While it is clear that “the inlet” refers to the inlet port previously introduced, the claim should recite “the inlet port” for consistency.
Claim 3 recites “wherein forming the midsole includes enclosing the material of the sole…” While it is clear that the claim refers specifically to the material of the midsole, it should recite “the material of the midsole” here, as recited later in lines 3-4.
Claims 3 and 4 recite the limitation “while flowing gas through [the] perforations”. While it is clear in view of the specification that gases generated within the mold cavity during foaming can flow through the perforations during the molding process, the current wording of the claim implies an active flowing step which is not entirely reflective of the actual process. Terms such as “venting” [0055], [0057], [0060]-[0061] or “channeling” [0058] would be more appropriate.
Claim 3 recites “the last” in the last line, twice. While it is clear that the limitation refers to the perforated last defined in claim 1, the claim should recite “the perforated last” for consistency.
Claim 4 recites “flowing gas” in line 1, and while it is clear that the cited “flowing gas” refers back to the step of “flowing gas” in claim 3, the latter citation further defining the step should be preceded by “the” for the consistency of order of the cited limitations.
Claim 6 recites “a seamed footbed,” “the seamed footbed,” and “the footbed.” While it is clear the last citation also refers to “the seamed footbed,” this should be corrected for consistency.
Claim 8, last line, recites “gaspermeable” which should read “gas-permeable”.
Claim 10 recites the limitation “seeping the foamed material through gaps…” Similar to the above objection to “flowing,” the wording of the claim implies an active step of seeping, where the seeping appears to be a by-product of the process. Reciting that the foamed material is allowed to seep (as in [0027]) or percolate ([0067]) through gaps would be more appropriate.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a material configured to form a foam” in claim 1. The specification provides examples of polymer foam materials, such as polyurethane (PU), ethylene vinyl acetate (EVA), rubber, or silicone in paragraph [0024], [0050].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9-10 recite “the foamed material”. Claim 1 recites “a material configured to form a foam,” but the claimed process has not positively recited that the material is / has been foamed or otherwise defined a foamed material. Accordingly, the recitation does not have proper antecedent basis in the claims. It is noted that other dependent claims (2-3) recite “the material”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta, US 3855657, provided in Applicant’s IDS.

Regarding claim 1, Mazzotta discloses a method for forming an article of footwear (Col. 1, line 3), comprising: positioning a perforated last (last 16, with perforated plate 60, Col. 3, lines 34-37) relative to a cavity of a mold (side mold members 10 and 12 together with sole mold 14 when the side mold members are closed define a cavity which is closed by the last 16, Col. 2, lines 30-35, 47-50); and injecting a material configured to form a foam (injection of molten plastic, Col. 3, lines 4-8) into the cavity to form a sole directly attached to an upper around the perforated last (sole is molded directly to lasted upper, Abstract, Col. 2, lines 24-35).
Mazzotta does not explicitly disclose the injected material is configured to form a foam. However, Mazzotta teaches that plastic resins and natural and synthetic rubbers are useful for molded shoe bottoms (Col. 1, lines 16-18). The instant specification provides in [0024] that rubber is considered a polymer foam material.
Therefore, it would have been obvious to one of ordinary skill in the art that Mazzotta teaches a method for forming an article of footwear as claimed using a material configured to form a foam, such as rubber.

Regarding claim 2, Mazzotta teaches the method of claim 1, wherein injecting the material into the cavity forms a midsole arranged between the upper and an outsole (tap 22, Col. 4, lines 35-36, see also Fig. 7), and wherein the material is injected through an inlet port (conduit 38, Fig. 3, Col. 3, lines 4-8) of the mold, the inlet providing a single source of entry of the material into the cavity (Fig. 3).

Regarding claim 5, Mazzotta teaches the method of claim 1, further comprising mounting an upper of the article of footwear onto the perforated last (Col. 2, lines 30-35, Col. 4, lines 28-31).

Regarding claim 8, Mazzotta teaches the method of claim 5. Mazzotta teaches mounting an insole on the bottom of the perforated last (Col. 4, lines 28-31). The insole (see also insole 24 of Fig. 7, which would be positioned between the upper and the last) of Mazzotta appears analogous to the “sock liner” of the instant disclosure. As such, Mazzotta teaches wherein mounting the upper onto the perforated last includes positioning a sock liner (insole 24) between the upper and the perforated last and covering a bottom surface of the perforated last with a bottom region of the sock liner (Col. 3, lines 25-29; Col. 4, lines 28-31). 
Mazzotta does not disclose the sock liner is formed from a gas-permeable material. It is noted that the instant specification does not specifically define a gas-permeable material but states in [0065] that the sock liner may be formed of a flexible, elastic knit material such as polyester that is porous enough to allow air to flow through the material but not sufficiently porous to allow high viscosity fluids to flow through.
It would have been obvious to one of ordinary skill in the art to modify the method of Mazzotta to require this innermost portion of the shoe is formed from a gas-permeable material for the purpose of wearer comfort, for example, for breathability.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta as applied to claim 5 above, and further in view of GB 899477 (“Marks and Spencer”), provided in Applicant’s IDS.

Regarding claim 6, Mazzotta teaches the method of claim 5. Mazzotta does not explicitly disclose wherein mounting the upper onto the perforated last includes inserting the perforated last into the upper attached to a seamed footbed, the seamed footbed coupled to the upper by a blind seam continuing around a perimeter of the footbed.
Marks and Spencer teaches mounting an upper 10 with sock 11 attached to a last 12 (p. 2, lines 4-6). The drawing depicts sock 11 attached at a bottom region to the upper 10 over mold cavity 13. An edge 10a of the upper, attached to sock 11, projects into the mold cavity. As such, Marks and Spencer teaches mounting the upper onto the last includes inserting the last into the upper attached to a seamed footbed, where the footbed would ultimately provide a layer between a foot and the sole structure for the purpose of wearer comfort or support. The method results in a good bond between the sole and the upper (p. 2, Col. 4, line 30) without requiring the use of adhesives and high pressure (Col. 1, lines 31-38).
Marks and Spencer does not explicitly state that the seamed footbed is coupled to the upper by a blind seam continuing around a perimeter of the footbed, however the attachment shown in the figure of Marks and Spencer appears substantially similar to the configuration of Fig. 11 in the instant application corresponding to the claimed configuration. Accordingly, one of ordinary skill in the art would have found it obvious that Marks and Spencer teaches the seamed footbed coupled to the upper by a blind seam continuing around a perimeter of the footbed in order to attach the sock to the upper.
It would have been obvious to one of ordinary skill in the art to modify the method of Mazzotta to include the step of inserting the perforated last into the upper attached to a seamed footbed, the seamed footbed coupled to the upper by a blind seam continuing around a perimeter of the footbed, for the purpose of wearer comfort and improved bonding, as taught by Marks and Spencer.

Regarding claim 7, Marks and Spencer further describes wherein attaching the midsole to the upper includes curing the foamed material around a seam allowance of the blind seam, the seam allowance extending downwards into the midsole (extending into the cavity 13, rubber is then vulcanized to the upper, p. 2, lines 11-14, see also the figure). The configuration allows for molding of a sole to an upper at lower pressure and without requiring an adhesive (Col. 1, lines 31-38). It would have been obvious to one of ordinary skill in the art to modify the method of Mazzotta to specify curing the foamed material around a seam allowance of the blind seam, the seam allowance extending downwards into the midsole, in order to promote a strong bond between the midsole and the upper.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzotta, as applied to claim 8 above, and further in view of Polegato Moretti, US 20070180731.

Regarding claim 9, Mazzotta teaches the method of claim 8. Mazzotta teaches that the arrangement of the insole at the last bottom results in the sole which is molded directly on the shoe bottom adhering to the insole (Col. 1, lines 56-62). As such, Mazzotta teaches wherein attaching the midsole to the upper includes engaging the foamed material with the bottom region of the sock liner.
Mazzotta does not explicitly disclose the foamed material is in direct contact with a seam extending around a perimeter of the bottom region of the sock liner. 
Polegato Moretti teaches a method for manufacturing breathable and waterproof shoe components involving injection molding at least one sole layer ([0026]-[0027]). Polegato Moretti teaches an assembly 12 including an upper 13 connected to an insole 16 by means of a stitched seam 17a of the known Strobel type ([0042]-[0044], Fig. 1). The assembly is fitted on a last and inserted into a mold ([0055]). Passages in the upper allow the fluid mass of polymer, e.g., polyurethane, to penetrate the upper, resulting in an anchoring and adherence ([0060]). The melted mass of polymer also penetrates through holes of the stitched seam, to bond to an internal layer ([0062]). The invention results in waterproofness in the desired areas by sealing regions of possible water infiltration ([0108]).
It would have been obvious to one of ordinary skill in the art to modify the method of Mazzotta to include connecting the sock liner to the upper by a stitched seam such that the foamed material is in direct contact with a seam extending around a perimeter of the bottom region of the sock liner. One of ordinary skill in the art would reasonably expect that doing so would guarantee the relative placement of the sock liner and upper, in a manner which was known, and Polegato Moretti teaches that contacting the material with the seam can provide enhanced sealing against water infiltration.

Regarding claim 10, Polegato Moretti teaches the method set forth above for claim 9.
Regarding pores of an upper material, the instant specification provides in paragraph [0028] that the upper may be constructed from a flexible synthetic material, such as polyester, nylon, synthetic leathers, or a natural material such as leather. Mazzotta provides that the upper is that of a sneaker, as shown in Fig. 7, and may also be leather (Col. 2, lines 35-39). The upper materials taught by Mazzotta are considered substantially similar to the described materials and thus would be expected to have a similar pore size to allow for seeping through of the foamed material.
It would have been obvious to one of ordinary skill in the art that Mazzotta in view of Polegato Moretti teaches attaching the midsole to the upper includes seeping the foamed material through gaps between Strobel stitches forming the seam of the sock liner, and through pores of a material of the upper, into an interior of the article of footwear, and curing the foamed material with a portion of the foamed material disposed in the interior of the article of footwear and coupled to the midsole via extensions of the foamed material through the gaps. Polegato Moretti teaches that allowing the foamable molding material to penetrate Strobel stitching and the material of an upper was known in order to provide waterproofness and improved sealing of regions of possible water infiltration. One of ordinary skill in the art would reasonably expect that doing so would also result in a stronger adherence among the sole, upper, and sock liner components.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landay et al., US 4245406, provided in Applicant’s IDS, in view of Hughes, US 5132063.

Regarding claim 1, Landay discloses a method for forming an article of footwear (Abstract; Col. 1, lines 46-56), comprising: positioning a last relative to a cavity of a mold (Figs. 7-10; Col. 3, lines 19-23); and injecting a material configured to form a foam into the cavity (Fig. 8; Col. 3, lines 31-34 injecting polyurethane through inlet port 50) to form a sole directly attached to an upper around the last (Fig. 10; Col. 3, lines 39-44).
Landay does not disclose the last is a perforated last.
Hughes teaches a molding process for manufacturing a padded element wherein a foamable polymeric material (preferably polyurethane, Col. 7, lines 32-33) is adhered to a trim cover (e.g., leather, vinyl, cloth, Col. 4, lines 62-68) in contact with an upper mold (Col. 3, lines 45-63). Hughes teaches that the foamable polymeric composition virtually always emits expansion gases as it expands, and in this regard, it is important to allow such gases to be vented so that complete expansion of liquid foamable polymeric composition can occur within the mold and so that the occurrence of densification of the foam and surface bleeding of the expanding mass through the trim cover are substantially reduced or eliminated (Col. 4, lines 34-43). Hughes provides that venting of these expansion gases can be done prior to or after the upper mold and lower mold are closed (Col. 4, lines 41-43).
Hughes teaches that the upper mold 15 is adapted to have placed thereon a trim cover 55 (Col. 6, lines 34-35; see Fig. 1). The upper mold 15 comprises a chamber 60 in communication with apertures 45 of interior surface 40 and a hose 65 connected to a vacuum source (Col. 6, lines 36-39). A liquid foamable material is dispensed into a lower mold 20 (Fig. 3; Col. 6, lines 49-51). Upper and lower molds are closed, and venting of expansion gases may be achieved by vent means in the upper mold (Figs. 4-5; Col. 6 line 52 – Col. 7 line 15). The foamable composition expands and adheres to the trim cover (Col. 7, lines 16-25). Hughes teaches that when the trim cover is air permeable (e.g., cloth), the vacuum can be used to facilitate expansion of the composition (Col. 7, lines 1-4).
In the process of Hughes, the upper mold, shaped to conform to the upper surface of the padded element, support a trim cover, and close the mold cavity, is analogous to the last in the process of Landay. 
It would have been obvious to one of ordinary skill in the art to modify the last of Landay with apertures (perforations) in order to allow for the release of expansion gases associated with the molding of the foamable material and to facilitate expansion of the material when connected to a vacuum source, as taught by Hughes.

Regarding claim 2, Landay further discloses wherein injecting the material into the cavity forms a midsole arranged between the upper and an outsole (Col. 1, lines 53-57), and wherein the material is injected through an inlet port of the mold (through inlet port 50, Figs. 7-8), the inlet providing a single source of entry of the material into the cavity (Figs. 7-8).

Regarding claim 3, Landay further discloses wherein forming the midsole includes enclosing the material of the sole within continuous, gas-impermeable surfaces of the mold that do not include openings in addition to the inlet port (Figs. 7-8) and trapping the material of the midsole within the surfaces of the cavity of the mold when a bottom piston (movable sole plate 42) of the mold is raised (Figs. 8-10).
Landay does not disclose while flowing gas through perforations of the perforated last from the midsole to an inner conduit of the last, the inner conduit forming an opening at a top of the last.
However, Landay in view of Hughes of claim 1 comprises a perforated last configured to allow expansion gases to flow through. As noted above, Hughes also teaches applying a vacuum to an opening at the top of the upper mold to facilitate expansion of the foamable material. Accordingly, Landay in view of Hughes teaches flowing gas through perforations of the perforated last from the midsole to an inner conduit of the last, the inner conduit forming an opening at a top of the last, in order to release expansion gases and facilitate expansion of the foamable material.

Regarding claim 4, Landay in view of Hughes does not explicitly disclose the perforations are connected to a manifold fluidly coupling the perforations to the inner conduit. 
However, the common definition of manifold includes “a closed space in a machine that has several openings, allowing liquids and gases to enter and leave,” (Cambridge Dictionary). Figs. 2-4 of Hughes show, between openings of the apertures and the inner conduit (opening at top of upper mold), a closed space where gas can flow through (chamber 60).
Therefore, it would have been obvious to one of ordinary skill in the art that Hughes teaches fluidly coupling the perforations to the inner conduit via a manifold in order to provide a space within the last for gases to escape.
As described above, Landay in view of Hughes further provides the inner conduit is coupled to a vacuum source (Hughes, via hose 65 – Col. 6, lines 36-39), useful for facilitating expansion of the foam material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3813201 Frederick et al. teaches providing a shoe mold with venting means for exhaustion of undesired gases from the mold cavity when injection molding polyurethane foams.
US 6168741 Foldes teaches a shoe last including perforations to be used in a process of injection molding polyurethane to manufacture footwear.
US 20130276333 Wawrousek et al. teaches attaching a foamed polymeric material to fabric in the context of forming shoe soles. The sole includes a plurality of elements of foamed material penetrating/attaching to a fabric layer.
US 5930917 Pavelescu et al. teaches forming a waterproof shoe wherein during injection molding of a sole, cutouts in the insole allow the sole material to penetrate through and form a waterproof connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754